Luke, J.
Upon the trial of a case of forcible entry and detainer the only issue is the possession and the force. -The question as to the title of tjie parties should not be considered. Civil Code (1910), § 5398. The issue having been properly submitted to a jury, and there being evidence to authorize the verdict rendered, it was not error .for the judge of the superior court, upon the petition for .certiorari and the answel thereto, to overrule the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.

Certiorari; from Biyan superior court—Judge Sheppard. July 9, 1917.
J. H. Smith, for plaintiff in error. R. F. C. Smith, contra.